JUDGMENT

                 The Fourteenth Court of Appeals
                            LEIF PUTNAM, Appellant

NO. 14-13-00369-CV                           V.

         MARY F. IVERSON AND GREGORY W. ABBOTT, Appellees
                   ________________________________

       This cause, an appeal from the judgment in favor of appellees, Mary F.
Iverson and Gregory W. Abbott, signed January 25, 2013, was heard on the
transcript of the record. We have inspected the record and find the trial court erred
in granting appellees’ plea to the jurisdiction for appellant’s monetary claims
against Iverson in her individual capacity. We therefore order that the portions of
the judgment that dismiss appellant’s claims for monetary relief against Iverson in
her individual capacity are REVERSED and ordered severed and REMANDED
for further proceedings.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.